NO. 12-19-00276-CR
                             IN THE COURT OF APPEALS
                TWELFTH COURT OF APPEALS DISTRICT
                                          TYLER, TEXAS


 IN RE:                                                 §

 RAYMOND DOYLE GILBERT,                                 §        ORIGINAL PROCEEDING

 RELATOR                                                §

                                      MEMORANDUM OPINION
                                          PER CURIAM
        Relator Raymond Doyle Gilbert, acting pro se, filed this petition for writ of mandamus to
compel Respondent to preserve certain trial evidence and consider motions related thereto. 1 We
deny the petition.
        On August 19, 2019, the Clerk of this Court notified Relator that his petition for writ of
mandamus failed to comply with Texas Rules of Appellate Procedure 52.3(a)–(g), (h), (j), (k), and
52.7. The notice further informed Relator that his petition would be referred to the Court for
dismissal unless he provided an amended petition and the record on or before August 22, 2019.
This deadline passed and Relator has not filed a mandamus record or amended petition with this
Court to correct the defects identified in the August 19, 2019, notice.
        A party seeking mandamus relief must bring forward all that is necessary to establish his
claim for mandamus relief. See TEX. R. APP. P. 52. This entails filing a petition that includes the
identity of parties and counsel, a table of contents, an index of authorities, a statement of the case,
a statement of jurisdiction, issues presented, a statement of facts, an appendix, clear and concise
argument for the contentions made with appropriate citations to authorities and to the appendix or
record, and a certification that the person filing the petition has reviewed the petition and concluded


        1
           Appellant lists the Respondent as Wendy Templeton, who he purports is the District Clerk of Henderson
County, Texas. Appellant lists no Real Parties in Interest in his petition. Nonetheless, copies of this Court’s
compliance notice were sent to the Honorable R. Scott McKee, Judge of the 392nd District Court, Henderson County
District Attorney Mark W. Hall, and Henderson County District Clerk Betty Herriage.
that every factual statement therein is supported by competent evidence included in the appendix
or record. See TEX. R. APP. P. 52.3(a)–(g), (h), (j), (k). Additionally, Texas Rule of Appellate
Procedure 52.7 requires the relator to file a record as part of his petition in an original proceeding.
See TEX. R. APP. P. 52.7. Specifically, a relator must file (1) a certified or sworn copy of every
document that is material to his claim for relief and that was filed in any underlying proceeding;
and (2) “a properly authenticated transcript of any relevant testimony from any underlying
proceeding, including any exhibits offered in evidence, or a statement that no testimony was
adduced in connection with the matter complained.” TEX. R. APP. P. 52.7(a).
         It is a relator’s burden to provide this Court with a record sufficient to establish the right to
mandamus relief. See In re Mack, No. 12-19-00238-CV, 2019 WL 3024757, at *1 (Tex. App.–
Tyler July 10, 2019, orig. proceeding (mem op., not designated for publication); In re Daisy, No.
12-13-00266-CR, 2014 WL 5577068, at *2 (Tex. App.–Tyler Aug. 29, 2014, orig. proceeding)
(mem. op., not designated for publication). In this case, Relator did not provide a record in
accordance with Rule 52.7. Absent a record, we cannot determine whether Relator is entitled to
mandamus relief. See In re McCreary, No. 12-15-00067-CR, 2015 WL 1395783 (Tex. App.–
Tyler Mar. 25, 2015, orig. proceeding) (mem. op., not designated for publication).
         Accordingly, because Relator’s petition fails to comply with the appellate rules, he presents
nothing for this Court to review. Therefore, we deny his petition for writ of mandamus.
Opinion delivered September 11, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                        SEPTEMBER 11, 2019

                                        NO. 12-19-00276-CR

                                RAYMOND DOYLE GILBERT,
                                        Relator
                                          V.

                                    HON. R. SCOTT MCKEE,
                                          Respondent


                                       ORIGINAL PROCEEDING

               ON THIS DAY came to be heard the petition for writ of mandamus filed by
Raymond Doyle Gilbert; who is the relator in Cause No. CR17-0194-392, pending on the docket
of the 392nd District Court Judicial District Court of Henderson, Texas. Said petition for writ of
mandamus having been filed herein on August 12, 2019, and the same having been duly
considered, it is the opinion of this Court that a writ should not issue.         It is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be, and
the same is, hereby denied.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                     3